PER CURIAM.
This ease involves the same principles as those decided in the following cases: Wichita Commercial & Social Club Association v. United States, 2 F. Supp. 476, 77 Ct. Cl. 80; Quinnipiack Club v. United States, 4 F. Supp. 996, 78 Ct. Cl. 833; Union League Club of Chicago v. United States, 4 F. Supp. 929, 78 Ct. Cl. 351; Phi Gamma Delta Club v. United States, 5 F. Supp. 140, 78 Ct. Cl. 834; Union League Club of New York v. United States, 78 Ct. Cl. 834; 1 The University Club, City of Washington, v. United States (Ct. Cl.) 6 F. Supp. 129, decided March 5, 1934, and the Saginaw Club v. United States (Ct. Cl.) 7 F. Supp. 302, decided June 4, 1934.

 No written opinion filed.